DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.  Claim 3 is cancelled.  Claims 1-2 and 4-12 are examined.
Drawings


The drawings filed 05/13/2022 have been entered. 





However, Figures 4 and 6 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference character 70 representing vanes at entrances 53, 62, respectively, is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding Claim 4:
The recitation “the at least first means” (ll. 1-2) is believed to be in error for – the at least one first means –.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  For example purpose, such claim limitation is “at least one first means for supplying a reducing agent” in Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reed 2016/0376908 in view of Hao 2014/0230444, and further in view of Yoshida 2007/0053237.
Regarding Claim 1, Reed teaches an exhaust duct (seen in Fig. 1) for a fossil fuel powered engine 12 comprising:
an exhaust gas passage (seen in Fig. 1), 
a cooling fluid passage 76, 
a mixing device 110 for mixing cooling fluid 72 with hot exhaust gas 32, 
at least a selective catalytic reduction catalyst 38 arranged in the exhaust gas passage for removing nitrogen oxides, and at least one means 40,42 for supplying a reducing agent (ammonia solution) ([0025-0028]; Fig. 1), 
the mixing device 110 comprises a chamber (seen in Fig. 1) with a first wall and an opposed second wall (seen in Fig. 1), the first and second wall arranged upstream of the selective catalytic reduction catalyst 38 in the exhaust gas passage and extending over a cross-sectional area of the exhaust gas passage (seen in Fig. 1), and the cooling fluid passage 76 ending into the mixing chamber (seen in Fig. 1) (Fig. 1; the chamber is the device 110 where the holes 112 are located, with the first and second wall opposing each other and extending over a cross-sectional area of the exhaust duct).
Reed does not teach the mixing device comprises a mixing chamber with a first wall and an opposed second wall; both walls perforated by through holes, the through holes of the first wall are connected with through holes of the second wall in pairs by pipes extending through the mixing chamber, the pipes are each perforated by at least one hole into the mixing chamber.
Hao teaches 
the mixing device 46, 11 comprises a mixing chamber 46 with a first wall and an opposed second wall (seen in Fig. 1) and 
both walls (seen in Fig. 1) perforated by through holes 13, 112 (seen in Figs. 1-2), the through holes 13, 112 of the first wall are connected with through holes 13, 112 of the second wall in pairs by pipes (seen in Fig. 1) extending through the mixing chamber 46 (Figs. 1-2). 









































Hao further teaches a similar cooling fluid passage (seen in Fig. 1; path that includes valves 64 and 66), that supplies cooling air into the mixing chamber 46 and then directs the air into the pipes 13 ([0024]).  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Reed’s mixing device 110 with Hao’s the mixing device 46, 11 that comprises a mixing chamber 46 with a first wall and an opposed second wall; both walls (seen in Fig. 1) perforated by through holes 13, 112, where the through holes 13, 112 of the first wall are connected with through holes 13, 112 of the second wall in pairs by pipes (seen in Fig. 1) extending through the mixing chamber 46, in order to reduce the back pressure and increase efficiency of the gas turbine system (Hao [0019], ll. 4-13).
Reed in view of Hao does not teach pipes are each perforated by at least one hole into the mixing chamber.
Yoshida teaches 
pipe 250 perforated by at least one hole 111 through which air can flow in and out (Abstract; Figs. 2B & 4B).  Note that the at least one hole in a pipe is applied for its function of allowing air to flow into the pipe, and not its location in the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipes of Reed in view of Hao, and have each pipe be perforated by at least one hole 111, as taught by Yoshida, in order to allow the air to flow into the pipe (Yoshida; Abstract).
Regarding Claim 2, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1, and Reed further teaches
the at least one first means 40,42 for supplying the reducing agent (ammonia solution) are arranged in such a way, that the reducing agent (ammonia solution) is supplied into the exhaust duct (seen in Fig. 1, Fig. 1 shows location of element 42 that injects reducing agent into the exhaust duct). 
Regarding Claim 4, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 2, and Reed further teaches
the at least first means 40,42 for supplying the reducing agent (ammonia solution) are adapted for supplying the reducing agent (ammonia solution) comprising a urea component and/or an ammonia component (ammonia solution) ([0026]; Fig. 1). 
Regarding Claim 7, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, as discussed so far, does not teach the sum of a cross-sectional area of the through holes in the first and second wall are adapted to keep a pressure drop between an inlet of the exhaust gas passage and a downstream exit of the exhaust gas passage less or equal than 25 mbar.
Hao further teaches (in [0019-0026]) that the number, size, shape, horizontal, vertical, and diagonal spacing of the apertures 13, 112 can be varied in order to achieve a particular flow characteristics ([0019]), improve flow velocity characteristics of the exhaust gas ([0026]), and to reduce the back pressure and increase efficiency of the gas turbine system ([0019], ll. 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the through holes 13, 112 of Reed in view of Hao and Yoshida and incorporate Hao’s teachings, in order to improve the flow velocity characteristics of the exhaust gas (Hao; [0026], ll. 10-13). 
Therefore, the prior art recognizes the cross-sectional area of the through holes to be a result effective variable that affects flow characteristics of the exhaust gas, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “a cross-sectional area of the through holes in the first and second wall are adapted to keep a pressure drop between an inlet of the exhaust gas passage and a downstream exit of the exhaust gas passage less or equal than 25 mbar” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 8, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, as discussed so far, does not teach openings of the through holes through the first and second wall are uniformly distributed on a surface of the first and second wall.
Hao further teaches 
openings (seen in Fig. 2) of the through holes 13, 112 through the first and second wall are uniformly distributed (spacing and sizes … may be equal) on a surface of the first and second wall ([0026]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the through holes 13, 112 of Reed in view of Hao and Yoshida with Hao’s openings of the through holes 13, 112 through the first and second wall that are uniformly distributed (spacing and sizes … may be equal) on a surface of the first and second wall, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 9, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1, and Reed further teaches
a power plant 10 comprising a gas turbine 12 (Fig. 1), and the exhaust duct (seen in Fig. 1) of claim 1 (see rejection of claim 1 above).
Regarding Claim 10, Reed teaches a mixing chamber 33 for an exhaust duct (seen in Fig. 1) of a fossil fuel powered engine 12 for mixing (via element 110) cooling fluid 72 with hot exhaust gas 33 (Fig. 1), comprising; 
and at least one entrance 112 for a cooling fluid passage 76 of the exhaust duct.
Reed does not teach a mixing chamber for an exhaust duct comprising; a first wall and an opposed second wall and the first wall and second wall adapted to be arranged in an exhaust gas passage of the exhaust duct and to extend over the a cross-sectional area of the exhaust gas passage, the first and second wall both perforated by through holes, wherein through holes of the first wall are connected with through holes of the second wall in pairs by pipes extending through the mixing chamber, and the pipes are each perforated by at least one hole into the mixing chamber.
Hao teaches 
a mixing chamber 46 for an exhaust duct 17 (Fig. 1) comprising; a first wall and an opposed second wall (seen in Fig. 1) and the first wall and second wall (seen in Fig. 1) adapted to be arranged in an exhaust gas passage of the exhaust duct 17 and to extend over a cross-sectional area (seen in Fig. 1) of the exhaust gas passage (Fig. 1), 
the first and second wall both perforated by through holes 13, 112 (seen in Figs. 1-2), through holes 13, 112 of the first wall are connected with through holes 13, 112 of the second wall in pairs by pipes (seen in Fig. 1) extending through the mixing chamber 46 (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Reed’s mixing chamber 33, which includes a mixing device 110, with Hao’s mixing chamber 46 that comprises; a first wall and an opposed second wall; the first wall and second wall are adapted to be arranged in an exhaust gas passage of the exhaust duct 17 and to extend over the a cross-sectional area (seen in Fig. 1) of the exhaust gas passage (Fig. 1), and both walls perforated by through holes 13, 112 which are connected in pairs by pipes extending through the mixing chamber 46, for the same reason as discussed in rejection of claim 1 above.
Reed in view of Hao does not teach pipes are each perforated by at least one hole into the mixing chamber.
Yoshida teaches 
pipe 250 perforated by at least one hole 111 through which air can flow in and out (Abstract; Figs. 2B & 4B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipes of Reed in view of Hao, and have each pipe be perforated by at least one hole 111, as taught by Yoshida, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 11, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 7.  However, Reed in view of Hao and Yoshida, as discussed so far, does not teach the sum of the cross-sectional area of the through holes is 25% of the surface area of the first and second wall.
Hao further teaches (in [0019-0026]) that the number, size, shape, horizontal, vertical, and diagonal spacing of the apertures 13, 112 can be varied in order to achieve a particular flow characteristics ([0019]), improve flow velocity characteristics of the exhaust gas ([0026]), and to reduce the back pressure and increase efficiency of the gas turbine system ([0019], ll. 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size and the number of the through holes 13, 112 of Reed in view of Hao and Yoshida and incorporate Hao’s teachings, for the same reason as discussed in rejection of claim 7 above. 
Therefore, the prior art recognizes the sum of the cross-sectional area of the through holes to be a result effective variable that affects flow characteristics of the exhaust gas, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “the sum of the cross-sectional area of the through holes is 25% of the surface area of the first and second wall” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 12, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 9, and Reed further teaches
the gas turbine 12 comprises a simple cycle gas turbine 12 (Fig. 1).


























Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hao and Yoshida, as applied to claim 1, and further in view of Tong 2011/0030331 and Zhang 2017/0058742.
























































Regarding Claim 5, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, does not teach the at least one first means for supplying the reducing agent comprise one or several injection nozzles adapted to spray the reducing agent as a liquid or vapor into the cooling fluid. 
Tong teaches 
the at least one first means 33 (comprising of elements 35, 37, and 34) for supplying the reducing agent (ammonia) into the cooling fluid 38 ([0021-0026]; Annotated Fig. 1, below.  The cooling fluid is element 38, air, flowing through passage [a] into which reducing agent is supplied at element 34).

    PNG
    media_image1.png
    554
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Tong (US 2011/0030331)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling fluid passage 76 of Reed in view of Hao and Yoshida and include Tong’s the at least one first means 33 (comprising of elements 35, 37, and 34) for supplying the reducing agent (ammonia) into the cooling fluid 72 of Reed, in order to avoid using additional heat exchanger to “to increase the air temperature to a level sufficient to vaporize the ammonia and provide the ammonia/air mixture to the AIG 32 at the desired temperature range”, decrease maintenance costs and reduce the amount of components (Tong; [0021]).
Reed in view of Hao, Yoshida, and Tong, does not teach the at least one first means for supplying the reducing agent comprise one or several injection nozzles adapted to spray the reducing agent as a liquid or vapor.
Zhang teaches 
the at least one first means 44, 42 for supplying a reducing agent (ammonia) comprise one or several injection nozzles 42 adapted to spray the reducing agent as a liquid (aqueous) or vapor ([0036-0037]; Fig. 1).





























































It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one first means 33 (comprising of elements 35, 37, and 34) of Reed in view of Hao, Yoshida, and Tong, with Zhang’s teachings and have the at least one first means comprise one or several injection nozzles 42 adapted to spray the reducing agent as a liquid (aqueous), in order to inject ammonia and promote mixing (Zhang; [0037]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hao and Yoshida, as applied to claim 1, and further in view of Huang 2017/0087515.

Regarding Claim 6, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, does not teach the pipes of the mixing chamber each comprise inside at least one turbulator for increasing the turbulence of the exhaust gas flowing through the pipes.
Huang teaches 
pipe 126a comprises inside at least one turbulator 156 (Figs. 4-5) for increasing the turbulence (impart turbulence) of the exhaust gas (exhaust flow) flowing through the pipe 126a ([0026]; Figs. 4-5).




 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each pipe in the mixing chamber 46 of Reed in view of Hao and Yoshida to include Huang’s at least one turbulator 156 (Figs. 4-5) inside the pipe, in order to impart turbulence into the exhaust flow (Huang; [0026], ll. 4-9).
Response to Argument
Applicant's arguments, filed on 05/13/2022, with respect to U.S.C. 103 rejections of claims 1-12 have been considered but are not persuasive, and the new combination of the same references used in the previous Office Action, still read on the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations and a summary is provided below. 
Regarding the 35 U.S.C. 103 rejections of independent claims 1 and 10:
Applicant argues (p.2 of Remarks) that prior art of Reed in view of Hao’s mixing chamber 46 comprising pipes having through holes 13, 112 and extending between the first and second opposed wall can’t be modified by prior art of Yoshida, to be perforated by at least one hole 111, because “the pipes would no longer be nozzles, i.e. the air flow through the pipes would no longer increase in velocity and hence would not be configured to “energize or add momentum to the flow of exhaust gas to counter the effects of the flow restriction, see Hao, paragraph [0021]. Perforating the nozzles, while making injector module 46 a mixing chamber, would diminish their ability to increase the speed of the exhaust gas passing through each nozzle and thus would not accomplish Hao’s stated purpose of reducing back pressure in the gas turbine.”
However, perforating the pipes of Hao with Yoshida’s holes would not decrease the velocity or the momentum of the flow of the exhaust gas, as long as the pressure of the cooling airflow is higher than the pressure of the exhaust gas, and therefore the cooling airflow would be able to flow into the pipes due to the pressure difference, otherwise the exhaust flow would escape from the pipes into the outside of the mixing chamber 46.   Therefore, arguments are not persuasive.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACEK LISOWSKI/	/GERALD L SUNG/                                                                                                             Primary Examiner, Art Unit 3741                                                                                           Examiner, Art Unit 3741